Order
Per Curiam:
Mr. Ervin Carroll, Jr., appeals the judgment of the Circuit Court of Clay County, Missouri, finding him guilty, after a jury trial, of one count of second-degree felony *779murder, one count of unlawful use of a weapon, one count of -second-degree assault, and one count of armed criminal action. Because a published opinion would serve no jurisprudential purpose, the parties have separately been provided a legal memorandum setting forth the basis for our ruling. The judgment is affirmed. Rule 30.25(b).